r   .    1




                THEATTORNEY                  GENERAL
                         QFTEXAS



                        January 19, 1970


Texas Industrial Acccldent             Opinion No. M- 558
  Board
State Insurance Building               Ret    Effective date of Senate
Austin, Texas 78701                           Bill 21, Acts of the 61st
                                              Legislature, 2nd C.S.,
Qentlemen:                                    1969, Ch. 22, p. 87.
              Your request for an opinion reads as follows:
              ?le do hereby request your opinion as to
         the effective date of Senate Bill 21, 6ka.t
         Legislature, Second Called Session, 1969,as
         signed by the Governor on September 19, 1969.”
              Section 39 of Article III of the Constitution of Texas
provides:
          "No law passed by the.Leglslature, except
     the general appropriation act, shall take effect
     or go Into force until ninety days after the ad-
     journment of the session at which It was enacted,
     unless in case of emergency, which emergency must
     be expressed fn a preamble or In the body of the
     act, the Legislature shall, by a vote of two-
     thirds of all the members elected to each House,
     otherwise direct; said vote to be taken by yeas
     and nays, and entered upon the journals."
          Under the above quoted constitutional provision, the
Legislature in prescribing an effective date prior to the ex-
piration of ninety days after adjournment must pass the act by
a vote of two-thirds of all the members of each House, and that
vote Is to be entered upon the journals. Copus v, Chorn, 16 Tex.
209, 150 S.W.2d 70 (1941); Popham v. Patterson, 121 Tex. 615, 51
S.W.W 680 (1932); Caples v. Cole, 129 T ex. 370, 102 S.W.2d 173
(1937)D
              Senate Bill 21, Acts of the 61st Legislature, 2nd C.S.,
1969,Ch.      22, pa 87, passed the Senate on September 6, 1969, by


                              -2665-
                                                          .   .   ,11




Texas Industrial Accident Board, page 2   (M-558)


a record vote of 29 yeas and no nays, and passed the House on
September 8, 1969, by a record vote of 136 yeas and no nays.
The above recorded votes constitute two-thirds of all the members
of each House within the meaning of Section 39 of Article III of
the Constitution of Texas.
          The provisions of the above quoted Se,ction39 having
been complied with, Senate Bill 21 became effective In accordance
with the provisions of the emergency clause, which reads, in part,
as follows:         this Act shall take effect and be In force
from~and after'lts'passage, and It Is so enacted."
          "Date of passage" has been construed by the judiciary
of this State to mean the date the act becomesooeratlve as a
law. Scales v. Marshall, 96 Tex. 140, 70 S.W. 945 (1902);
Galveston, H. & S.A. RY. Co. v. State, 81 Tex. 572, 17 S.W. 67
‘(l@l); Calvert v. General Asphalt Co., 409 S.W.2d 935 (Tex.Clv.
App. 196b, no writ).
          In the Instant case the Governor, pursuant to the pro-~
visions of Section 14 of Article IV of the Constitution of Texas,
signed Senate Bill 21 on September 19, 1969. Therefore, the ef-
fective date'when the Act became operative Is September 19, 1969.
                     SUMMARY
          The effective date of Senate Bill 21, Acts of
     the 61st Legislature, 2nd C.S., 1969, Ch. 22, p*
     87, is September 19, 1969.




                                      eneral of Texas

Prepared by John Reeves
Assistant Attorney Qeneral
APPROVED:
OPIWIOR COMMITTEE
Kerns Taylor, Chairman
Alfred Walker, Co-Chafrman




                         -2666-
Texas Industrial Accident Board, page 3 (M-558)


Sam Jones
James Quick
Fielding Early
Ronald Luna
MEADE F. GRIFFIN
Staff Legal Assistant
NOLA WRITE
First Assistant




                         -2667-